Citation Nr: 9929016	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for myopic stigmatism.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a heart murmur.

6.  Entitlement to service connection for hyperlipidemia.

7.  Evaluation of fractured right great toe, currently 
evaluated as noncompensable.

8.  Evaluation of sliding hiatal hernia with gastroesophageal 
reflux, currently evaluated as noncompensable.

9.  Entitlement to a 10 percent evaluation for the 
combination of noncompensable service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from April 1988 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
sliding hiatal hernia with gastroesophageal reflux disease 
and chip fracture of the distal phalanx of the right great 
toe and assigned noncompensable evaluations.  The RO also 
denied service connection for bilateral pes planus, peptic 
ulcer disease, myopic astigmatism, bilateral hearing loss, 
heart murmur, hyperlipidemia as well as entitlement to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his hiatal hernia and right great 
toe disabilities to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  There is competent medical evidence in the record which 
clearly shows that a pes planus preexisted the veteran's 
active service and was not aggravated therein.

2.  Competent medical evidence of a current diagnosis of 
peptic ulcer disease is not of record.

3.  There is no competent medical evidence of record showing 
a nexus between the veteran's myopic astigmatism and active 
service.
 
4.  Competent medical evidence of a current diagnosis of 
bilateral hearing loss is not of record.
 
5.  Competent evidence of a current diagnosis of a chronic 
disability manifested by a heart murmur is not of record.

6.  Competent evidence of a current diagnosis of a chronic 
disability manifested by hyperlipidemia is not of record.

7.  A fracture of the right great toe has been shown to be 
essentially asymptomatic.

8.  The veteran's hiatal hernia with esophageal reflux is 
currently manifested by complaints of heartburn and mild to 
moderate pain in the midepigastric area radiating to the 
chest.

9.  The veteran's noncompensable service-connected 
disabilities have not been shown to interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  Pes planus clearly and unmistakably preexisted active 
service and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 1991).

2.  Pes planus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (1998).

3.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for pes planus.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for peptic ulcer disease.  
38 U.S.C.A. § 5107(a) (West 1991).

5. The veteran has not submitted a well grounded claim of 
entitlement to service connection for myopic astigmatism.  
38 U.S.C.A. § 5107(a) (West 1991).
 
6.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).
 
7.  The veteran's claim of entitlement to service connection 
for a heart murmur is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

8.  The veteran's claim of entitlement to service connection 
for hyperlipidemia is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

9.  Fracture of the right great toe is noncompensably 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.7, 4.71a and Diagnostic Code 5284 (1998).

10.  Hiatal hernia with esophageal reflux is noncompensably 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1998).    

11.  The criteria for a compensable rating under the 
provisions of 38 C.F.R. § 3.324 have not been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran is seeking service connection for pes planus, 
peptic ulcer disease, myopic astigmatism, bilateral hearing 
loss, heart murmur, and hyperlipidemia.  It is necessary to 
determine if he has submitted a well grounded claim with 
respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).

The veteran has not contended that his alleged disabilities 
arose as a result of combat.  Thus, 38 U.S.C.A. § 1154(b) 
(West 1991) is not applicable in this case.

A.  Bilateral pes planus

The RO, in the April 1997 rating decision denied service 
connection for bilateral pes planus.  The veteran has not 
affirmatively addressed this issue, but the representative 
has continued the issue.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions," Id. at (b)(1).  

The veteran's October 1985 and July 1987 enlistment 
examinations show findings of moderate pes planus, 
asymptomatic, not considered disabling.  Service medical 
records from the veteran's active service from April 1988 to 
May 1996 show no complaints, findings, or diagnoses of pes 
planus.  At his March 1996 separation examination, there were 
no findings or diagnosis of pes planus.  Thus, the Board 
finds that the presumption of soundness is not applicable as 
pes planus was noted at the time of the veteran's entrance 
into service.

At his February 1997 VA examination, pes planus deformities 
were noted bilaterally.  The impression included moderate pes 
planus deformities present bilaterally.

The presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1998); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and convincing evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (1998); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

Here, the record contains no evidence of complaints, findings 
or treatment of bilateral pes planus during service or after 
service.  The first finding of pes planus after service was 
during his February 1997 VA examination.  Moreover, the VA 
examiner does not state that the veteran's pes planus was 
aggravated during his period of service beyond the natural 
progress of the disease process.  Based on this evidence, the 
Board concludes that there is no competent evidence that the 
disorder increased in severity during service.  As the 
disorder did not increase in severity during service, the 
presumption of aggravation does not attach. 

As previously noted, service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . . ."  38 U.S.C.A. § 1131 (West 1991).  In the 
instant case, there has been no competent evidence that the 
veteran's pes planus was aggravated during service.  
Therefore, the Board concludes that the veteran's claim for 
bilateral pes planus is not well grounded.  Accordingly, the 
claim for service connection for bilateral pes planus is 
denied.  38 U.S.C.A. § 5107 (West 1991).

B.  Peptic ulcer disease

Service medical records reveal that the veteran was diagnosed 
with rule out ulcer, gastritis, and gastroesophageal reflux 
during service.  The veteran's March 1996 separation 
examination indicated that the veteran had been hospitalized 
for peptic ulcer disease in 1994 due to stress and lack of 
sleep, and was treated with Mylanta and Zantac.

At his February 1997 VA examination, it was noted that the 
veteran reported a history of peptic ulcer disease.  An upper 
gastrointestinal series was consistent with hiatal hernia.  
There was no diagnosis of peptic ulcer disease.

The veteran's claim for service connection for peptic ulcer 
disease is not well grounded.  See Caluza.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Although the veteran stated that 
he has a history of peptic ulcer disease in service, there is 
no current diagnosis of peptic ulcer disease or a diagnosis 
of peptic ulcer disease within one year of service.  In the 
absence of proof of a current disability which is related to 
service, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran's 
assertions that he has a disability are not competent and do 
not establish a well grounded claim.  Chelte v. Brown, 10 
Vet. App. 268 (1997).

C.  Myopic astigmatism

Service medical records show no complaints, findings, or 
diagnoses of an eye disorder, including myopic astigmatism 
during service.  The veteran's July 1987 enlistment 
examination shows that the veteran wore glasses and had 
defective vision.  There was no diagnosis of myopic 
astigmatism.  At his March 1996 separation examination, the 
veteran reported that he wore glasses.  The veteran's distant 
vision was 20/50 in both eyes, and corrected to 20/20.  His 
near vision was 20/70 in the right eye and 20/50 in the left 
eye, both corrected to 20/20.  There was no diagnosis of an 
eye disorder.

At his February 1997 VA examination, the veteran complained 
of eye strain when looking at objects and occasional frontal 
headaches.  On examination, visual acuity without correction 
was 20/50 at distant and 20/20 at near in both eyes.  Visual 
fields and motility were full and slit lamp examination was 
within normal limits.  The impression included suspect 
glaucoma secondary to increased cup to disc ratio in both 
eyes and high normal intraocular pressure and myopic 
astigmatism in both eyes.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his argument that his myopic astigmatism resulted 
from service cannot serve to well ground the claim because he 
is not competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet.App. at 93.  
In the instant case, a February 1997 VA examination diagnosed 
bilateral myopic astigmatism.  However, there is no competent 
evidence of a diagnosis of myopic astigmatism in service and 
no competent evidence linking the current diagnosis of myopic 
astigmatism to service.  The veteran's attempts to link the 
post service findings to service are not competent and do not 
establish a well grounded claim.  Although the veteran has a 
current diagnosis of myopic astigmatism, there is no 
competent evidence from a medical professional that the 
current diagnosis is related to service.  The Board finds 
that the veteran has failed to submit competent medical 
evidence of a nexus between the current diagnosis and service 
and thus, the veteran's claim for service connection for 
myopic astigmatism is not well grounded.  Accordingly, the 
claim is denied.

D.  Bilateral hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  The Court has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

At a July 1987 enlistment examination, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
5
0
10
40
0
 
During a February 1993 audiogram, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
10
0
5
10
10

At a March 1996 separation examination, an audiogram 
indicated that the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
10
10
LEFT
10
0
15
25
10

Mild hearing loss was diagnosed.

At a February 1997 VA audiological examination, the veteran 
complained of decreased hearing, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
10
LEFT
10
10
15
35
25

The Maryland CNC speech recognition results was 98 percent in 
the right ear and 96 percent in the left.  The examiner noted 
that hearing was within normal limits bilaterally.

As there is no competent evidence of a bilateral hearing loss 
disability since service, the Board finds that the claim is 
not well grounded.  In the absence of current disability, 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.  
In view of the absence of competent medical evidence of a 
hearing loss disability, the veteran's allegation that there 
is some relationship to inservice duties is unsupported.  
Therefore the claim for service connection for bilateral 
hearing loss disability is not well grounded.  Accordingly, 
the claim for service connection for a hearing loss 
disability is denied.  38 U.S.C.A. § 5107 (West 1991). 


E.  Heart murmur

In his claim for service connection, the veteran maintained 
that his heart murmur should be service connected.

Service medical records show no complaints or findings of a 
heart murmur prior to the veteran's March 1996 separation 
examination.  At his March 1996 separation examination, an 
electrocardiogram (ECG) revealed a systolic heart murmur.  On 
further evaluation, the diagnoses included a Grade I-II 
systolic heart murmur and rule out cardiac abnormality.

At his February 1997 VA examination, the veteran complained 
of occasional twitches in his chest.  It was noted that the 
veteran was active with no significant cardiovascular 
complaints.  On evaluation, the chest was clear to 
auscultation with no crackles or rhonchi.  There were normal 
first and second heart sounds with no S3 or S4 and no murmurs 
could be heard.  An ECG showed sinus rhythm with sinus 
bradycardia, heart rate of 49, and early repolarization 
abnormality.  There was no significant evidence of left 
ventricular hypertrophy on the ECG.  The diagnoses included 
normal cardiovascular examination, atypical chest pain not 
consistent to be of cardiac origin, and history of cardiac 
murmur, not consistent with finding on physical exam of no 
murmurs.  It was noted that a 2D echocardiogram was done to 
confirm no evidence of significant valvular heart disease and 
to rule out the possibility of mitral valve prolapse with 
intermittently heard murmur.

The veteran's claim for service connection for heart murmur 
is not well grounded.  See Caluza.  A heart murmur is a 
symptom as opposed to a disease or injury.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. § 
1110 (West 1991).  In the instant case, there is no objective 
medical evidence findings relating his complaints of a heart 
murmur to any disability.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, the Court has 
held that where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well 
grounded claim.  Grottveit, 5 Vet.App. at 93.  In the absence 
of proof of a current disease or injury, there can be no 
valid claim.  Brammer, 3 Vet. App. at 225.  Therefore, the 
Board concludes that the veteran's claim for service 
connection for a heart murmur is not well grounded.  
Accordingly, the claim for service connection for a heart 
murmur is denied.  38 U.S.C.A. § 5107 (West 1991).

F.  Hyperlipidemia

Service medical records show laboratory findings of elevated 
cholesterol readings and diagnoses of hyperlipidemia.  At his 
March 1996 separation examination, laboratory findings 
revealed elevated cholesterol and LDL readings.  
Hypercholesterolemia was diagnosed.  The veteran's blood 
pressure readings were within normal limits, and there was no 
finding of a cardiovascular disorder.

At his February 1997 VA examination, it was noted that the 
veteran had a history of elevated cholesterol, but there was 
no history of hypertension or diabetes.  Laboratory findings 
revealed a cholesterol reading of 233, indicating borderline 
cholesterol.  The diagnoses included hyperlipidemia.

Hyperlipidemia is a general term for elevated concentration 
of any or all of the lipids in the plasma, including 
hyperlipoproteinemia, hypercholesterolemia, etc. Dorland's 
Illustrated Medical Dictionary, 1756 (27th ed. 1988).

The veteran's claim for service connection for hyperlipidemia 
is not well grounded.  See Caluza.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . . ."  38 U.S.C.A. § 1110 
(West 1991).  In the instant case, the evidence of record 
consists only of laboratory findings of elevated cholesterol 
and LDLs, there is no objective medical evidence findings 
relating his hyperlipidemia to any disability. 

As noted previously, the veteran is competent to report that 
on which he has personal knowledge.  Layno, 6 Vet. App. at 
470.  However, the Court has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well grounded claim.  Grottveit, 5 Vet.App. at 
93.  In the absence of proof of a current disease or injury, 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.  
The record on appeal is devoid of any medical evidence 
diagnosing the veteran with a chronic disability based on the 
hyperlipidemia.  Moreover, there is no competent medical 
evidence linking the veteran's elevated lipid levels to any 
chronic disability.  Therefore, the Board concludes that the 
veteran's claim for service connection for hyperlipidemia is 
not well grounded.  Accordingly, the claim for service 
connection for hyperlipidemia is denied.  38 U.S.C.A. § 5107 
(West 1991).

II.  Compensable evaluations

Where the veteran is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  Thus, the 
Board finds that veteran's claim for increased evaluation is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.  
 
The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
continued the issues as entitlement to increased evaluations.  
The veteran is not prejudiced by this naming of the issue.  
The Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the disorders addressed have not significantly 
changed and uniform ratings are appropriate in this case.  
 
Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

A.  Right great toe

Service medical records reveal that the veteran was seen on 
multiple occasions complaining of pain and swelling in the 
right great toe after dropping a table on his right foot in 
1989.  The assessment was avulsion fracture of the proximal 
medial distal phalanx of the right great toe.  Service 
medical records also indicate that the veteran was seen in 
March 1998 complaining of pain in the right foot after it was 
hit by a large rock.  There was slight swelling to the medial 
anterior aspect and pain on manipulation.  The assessment was 
rule out fracture of the right foot and contusion of the 
right foot.  At his March 1996 separation examination, 
painful range of motion of the right great toe was noted.  
The diagnoses included fractured right great toe.

At a February 1997 VA examination, the veteran reported that 
he injured his right great toe on two occasions in service.  
He stated that that his right great toe was nontender and 
rarely painful.  On evaluation, no edema was noted, and 
neurologically sensory, motor, and deep tendon reflexes were 
grossly intact.  There were no bony abnormalities or 
deformities of his right great toe, and there was full range 
of motion at the interphalangeal and metatarsal phalangeal 
joints.  The examiner specifically noted that no pain was 
elicited throughout this portion of the examination.  The 
impression was no residual deformities of disabilities 
present in the right great toe, with normal functioning of 
joints of the right great toe.

In April 1997, the RO established service connection for 
fractured right great toe and assigned a noncompensable 
evaluation under diagnostic code 5284.

Under the Schedule For Rating Disabilities, a 10 percent 
evaluation requires moderate foot injuries.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1998).  A 10 percent 
evaluation is also warranted for a severe unilateral hallux 
valgus, if equivalent to amputation of the great toe, or if 
operated on with a resection of the metatarsal head.  38 
C.F.R. § 4.71a, Diagnostic Code 5280 (1998).  Moderate 
malunion of or non-union of tarsal or metatarsal bones 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).  In addition, periarticular pathology productive 
of painful motion is entitled to a compensable evaluation 
38 C.F.R. § 4.59 (1998). 

The Board notes that subsequent to his claim, the veteran has 
not made any argument with respect to his right great toe.  
The issue has been continued by the veteran's representative.  
There has been no evidence or argument for granting an 
increased evaluation.  During the VA examination, the veteran 
indicated that his right great toe was nontender and rarely 
painful.  

The recent VA examination disclosed that the veteran's 
residuals of a fracture of the distal phalanx of the right 
great toe was asymptomatic.  There were no findings of pain, 
limitation of motion, more motion than normal, excess 
fatigability, weakness or other functional impairments.  The 
physician's expertise puts him or her in a better position to 
determine the extent of impairment.  In this case, the 
evidence of record does not show any functional impairment 
due to a fracture of the right great toe.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claim for increased 
(compensable) evaluation for a fracture of the right great 
toe.  The preponderance of the evidence is against the claim 
and there is no doubt to be resolved.

B.  Hiatal hernia with esophageal reflux

Service medical records reveal that the veteran was seen 
complaining of heartburn, abdominal pain and diarrhea on 
several occasions.  The diagnoses included gastritis, severe 
gastroesophageal reflux, and small sliding type hiatal hernia 
with reflux esophagitis by gastroscopy.  At a February 1997 
VA examination, the veteran reported a history of hiatal 
hernia with gastroesophageal reflux during service.  The 
veteran reported occasional heartburn, intolerance of spicy 
foods and thick sauces as well as mild to moderate pain in 
the midepigastric area radiating into the chest.  On 
evaluation, normoactive bowel sounds were noted and the 
abdomen was nondistended, nontender, and soft with no 
heptosplenomegaly.  The veteran did not complain of abdominal 
discomfort, nausea, vomiting, malaise, weight loss, or 
generalized weakness.  The upper gastrointestinal series was 
consistent with a hiatal hernia.  The diagnoses included 
gastroesophageal reflux disease with hiatal hernia.  

In April 1997, the RO granted service connection for sliding 
hiatal hernia with gastroesophageal reflux and assigned a 
noncompensable evaluation under Diagnostic Code 7346.  

Pursuant to Diagnostic Code 7346, a 30 percent rating is 
warranted for hiatal hernia manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; with 
two or more of the symptoms required for a 30 percent rating 
are present with less severity, a 10 percent rating is 
warranted.  However, pursuant to 38 C.F.R. § 4.31, where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide for a noncompensable evaluation, a 
noncompensable evaluation will be assigned where the required 
residuals are not shown.

The Board notes that subsequent to his claim, the veteran has 
not made any argument with respect to his hiatal hernia with 
esophageal reflux.  The issue has been continued by the 
veteran's representative.  The recent VA examination 
disclosed that the veteran's only complaint was occasional 
heartburn.  The veteran specifically denied experiencing any 
abdominal discomfort, nausea, vomiting, malaise, weight loss, 
or generalized weakness.  Thus, without evidence, as noted 
above, of two or more of the symptoms of a lessor degree 
required by a 30 percent evaluation, a compensable evaluation 
is not warranted.  In view of the foregoing, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for increased (compensable) evaluation for 
hiatal hernia with esophageal reflux.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.


III.  38 C.F.R. § 3.324 (1998)

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, the RO is 
authorized to apply a 10 percent rating even though none of 
the disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities.  The rating shall not be 
assigned in combination with any other rating.  38 C.F.R. 
§ 3.324 (1998).

Service connection is currently in effect for sliding hiatal 
hernia with gastroesophageal reflux disease, chip fracture of 
the distal phalanx of the right great toe, and ganglion of 
the left index finger.  All of the disabilities are currently 
evaluated as noncompensable.

As noted above in reference to his claims of entitlement to 
compensable evaluations, the veteran was found to exhibit no 
significant residuals at the February 1997 VA examinations 
for compensation purposes of record.  The veteran is clearly 
competent to report that his service-connected disabilities 
impact upon his employability.  The veteran has not claimed 
and the evidence does not support a finding that the 
veteran's service-connected noncompensable disabilities give 
rise to occupational impairment.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating under the provisions of 38 
C.F.R. § 3.324 (1998).



ORDER

Service connection for bilateral pes planus is denied.  
Service connection for peptic ulcer disease is denied.  
Service connection for myopic astigmatism is denied.  Service 
connection for bilateral hearing loss is denied.  Service 
connection for heart murmur is denied.  Service connection 
for hyperlipidemia is denied.  A compensable evaluation for 
fracture of the right great toe is denied.  A compensable 
evaluation for a hiatal hernia with gastroesophageal reflux 
is denied.  A compensable rating under the provisions of 38 
C.F.R. § 3.324 (1998) is denied.




		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals







